FILED
                             NOT FOR PUBLICATION                            MAY 31 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SAUL PEREZ-CORNEJO, AKA Saul                     No. 15-70535
Perez,
                                                 Agency No. A092-500-703
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2016**

Before:        REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

      Saul Perez-Cornejo, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his motion to reopen removal proceedings.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir.

2005). We deny the petition for review.

      The agency applied the correct legal standards and did not abuse its

discretion in denying Perez-Cornejo’s motion to reopen, where the agency

considered both the positive and negative factors presented in his case and

determined that he was not entitled to a favorable exercise of discretion. See

Zheng v. Holder, 644 F.3d 829, 833 (9th Cir. 2011) (in determining whether to

exercise its discretion in favor of a petitioner, the agency must consider “all

relevant factors includ[ing] taking into account both negative and positive

circumstances relevant to each [p]etitioner”).

      Perez-Cornejo’s contention that the BIA failed to adequately explain its

decision is not supported by the record. See Najmabadi v. Holder, 597 F.3d 983,

990 (9th Cir. 2010) (“[The BIA] does not have to write an exegesis on every

contention. What is required is merely that it consider the issues raised, and

announce its decision in terms sufficient to enable a reviewing court to perceive

that it has heard and thought and not merely reacted.” (citation and quotation marks

omitted)).

      PETITION FOR REVIEW DENIED.




                                           2                                      15-70535